DETAILED ACTION
	Claims 1, 3-10, 13, 15-23 and 26-29 are currently pending.  Claims 1, 3-4, 7-10, 13, 15-19, 22-23 and 26 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/338,001, 16/337,540, 16/337,222, 16/095,544, 16/095,598, 16/337,504 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Note
	Unless otherwise indicated, previous objection/rejections that have been rendered moot in view of the amendment will not be reiterated.  The arguments in the 11/24/2021 response will be addressed to the extent they apply to current rejection(s).
	Modified Rejections:
	The following rejections are modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-4, 7-9, 13, 19, 22-23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2 937 543 (previously applied) as evidenced by SCBT (previously applied).
Citations to the ‘543 publication are directed to the machine translation which is provided, unless specifically noted from the original document.  The original French copy of FR 2 937 543 was provided by Applicant.


    PNG
    media_image1.png
    120
    232
    media_image1.png
    Greyscale
(page 2 of the original FR document).
n is taught to be 1, R1 is taught to be linear hydrocarbon radical containing 1 to 30 carbon atoms, specifically 6 to 30 carbon atoms and R2 is taught to be hydrogen atom or sulfo group (page 2, first paragraph). R1 is taught as a monovalent radical being C1 to C10 alkyl group (page 2, last paragraph), reading on claims 13.  The process for protecting the color of artificially dyed keratin fibers from washing consists of applying to said fibers one or more succinimidyl esters of formula (I) (page 13, 4th paragraph).  
Regarding claims 1 and 3-4, the limitation of wherein the material is keratinous material, human hair and growing human hair is met by the ‘543 patent teaching nd to last paragraph) thus teaching growing human hair.
Regarding claim 7, the limitation of a method of coloring hair, the method comprising contacting the hair with a coloring composition and containing the hair with a composition comprising a compound of formula I wherein R is a group consisting of phenyl and CH3(CH2)n wherein n is from 4 to 10 and R1 is hydrogen is met by the ‘543 publication teaching the subject of the invention to be a process for protecting the color of artificially dyed keratin fibers by applying to said fibers, preferably before or after dyeing one or more succinimdyl esters of formula (I) or at least one composition comprising a cosmetically acceptable medium one or more succinmidyl esters of formula (I) (page 13, 4th paragraph) thus teaching containing hair with a coloring composition (dye) and formula I as discussed above regarding claim 1.
Regarding claim 8, the limitation of wherein the composition is selected from a group including a shampoo, a conditioning composition, a hair styling composition, a hair permanent waving composition, a hair relaxing composition, a hair permanent straightening composition or a hair coloring composition is met by the ‘543 publication teaching the composition to be used with a dye, thus teaching a dying composition (page 13, 4th paragraph). 
Regarding claim 9, the limitation of the composition further comprises 1 to 30 wt% of one or more surfactants is met by the ‘543 publication teaching 30 wt% of sodium laureth sulfate (page 18, 7).
th paragraph).
Regarding claims 22-23 and 26, the limitation of wherein significant reduction of color loss after 1 to 3 washes such that the color is visibly more intense compared with hair treatment by an equivalent method excluding the composition of formula I, reduction of color loss of at least 10 % and reduces color loss by at least 20% is met by the ‘543 publication teaching the method steps and composition as discussed above in regards to claims 1 and 7, and thus would inherently reduce the color loss as claimed.  Further the ‘543 publication specifically teaches the use of the succinimidyl esters to prevent color loss of artificially dyed hair (title).
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select the specific combination of variables (the specifically claimed R variable), anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients (for example an unsubstituted linear 7 carbon chains wherein n is equal to 1) from within the prior art disclosure of the ‘543 publication, to arrive at the instantly claimed color loss combating composition “yielding no more than one would have expected from such an arrangement”.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2 937 543 as evidenced by SCBT  as applied to claims 1, 3-4, 7-9, 13, 19, 22-23 and 26 above, in further view of JP 11-199446 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 7-9, 13, 19, 22-23 and 26 are taught by the ‘543 publication.  
The combination of references does not teach further comprising an amine salt of a carboxylic acid (claim 17).

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the beta-hydroxy monocarboxylic acid salt including a triethanolamine salt as taught by the ‘446 publication in the hair dye composition taught by the ‘543 publication because the ‘446 publication teaches the beta-hydroxy monocarboxylic acid salt to be used in hair dyes to provide pliability and lubricity to hair.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘446 patent and the ‘543 publication are both directed to hair dye compositions.  One of ordinary skill in the art would be motivated in order to obtain the improved properties to the hair as taught by the ‘446 publication such as pliability and lubricity.
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2 937 543 as evidenced by SCBT (Santa Cruz Biotechnology, accessed 5/22/2020, pgs. 1-4) as applied to claims 1, 3-4, 7-9, 13, 19, 22-23 and 26above, in further view of US 2004/0234489 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 7-9, 13, 19, 22-23 and 26 are taught by the ‘543 publication.  

	The ‘489 publication teaches conditioning a keratinous material comprising applying a composition comprising at least one carboxylic acid of formula I or II to the keratinous material (abstract).  Cosmetics are taught to contain a complexing agent intended to complex the metal cations that may be present in trace amounts and may be present on the hair [0003].  The particular complexing agents used are taught to provide soft feel and facilitate disentangling and may be conditioning of keratin materials [0007].  N,N-dicarboxylic glutamic acid is taught to be used ([0036], elected chelating agent).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the complexing agent taught by the ‘489 publication in the composition taught by the ‘543 publication because the ‘489 patent teaches the use of chelating agents is conditioning for hair and can facilitate disentangling and provide a soft feel.  One of ordinary skill in the art would be motivated to include the complexing agent taught by the ‘489 patent in the composition taught by the ‘543 publication because the ‘543 publication teaches the composition may contain hair condition agent (page 3, middle) and the ‘489 patent additionally teaches the complexing agent to complex metal cations present on the hair to provide soft feel and facilitate disentangling.  One of ordinary skill in the art before the filing date of claimed invention would be motivated to use the chelating agent as the ‘543 publication teaches the use of conditioning agents in the hair whole function is to impart softness and .
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2 937 543 as evidenced by SCBT (Santa Cruz Biotechnology, accessed 5/22/2020, pgs. 1-4) as applied to claims 1, 3-4, 7-9, 13, 19, 22-23 and 26 above, in further view of US 2015/0037270 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 7-9, 13, 19, 22-23 and 26 are taught by the ‘543 publication.  
The ‘543 publication does not specifically teach a crosslinking agent comprising two or more maleic acid derived reactive moieties and a linker having two or more amino groups (claim 18).
	The ‘270 publication discloses compositions and method for repairing bonds in hair or on skin that contain one or more compounds that covalently crosslink at least two thiol groups in the hair or on the skin (whole document, e.g. abstract).  The compositions provide a long lasting moisturized feel and smooth feel to the hair or skin without feeling greasy (abstract).  The crosslinking agent can have formula as in claim 16 with reactive moieties A,B, C and D that can be made a maleate (deprotonated form of maleic acid) group (claim 4).  The linker itself can be independently substituted with one of groups such as amine groups (claim 9, -NR1R2) and the linker itself can also be an amine [0062].
	It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cross linker as disclosed by the ‘270 publication into the composition applied to the hair taught by the ‘543 .
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2 937 543 as evidenced by SCBT (Santa Cruz Biotechnology, accessed 5/22/2020, pgs. 1-4) as applied to claims 1, 3-4, 7-9, 13, 19, 22-23 and 26 above, in further view of US 7678156 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 7-9, 13, 19, 22-23 and 26 are taught by the ‘543 publication.  
The ‘543 publication does not specifically teach further comprises an aldehyde which is an alpha-substituted aldehyde and/or a hydroxyaldehyde (claim 15).
The ‘156 patent teaches a method of treating keratinic fibers comprising contacting the fiber with a composition comprising hydroxyl substituted aldehyde such as 4-hydroxy-3-methoxy benzaldehyde (abstract, examples).  The reference teaches that treating hair with the disclosed composition provide coloration with good fastness properties.  The aldehydes are taught to provide excellent brilliance and color depth and lead to diverse color nuances.  Colorations are improved washing and light fastness properties (column 2, lines 60-70).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the aldehydes taught by the ‘156 . 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2 937 543 as evidenced by SCBT as applied to claims 1, 3-4, 7-9, 13, 19, 22-23 and 26 above, and further in view of FR 2013139 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 7-9, 13, 19, 22-23 and 26 are taught by the ‘543 publication.  
The ‘543 publication does not specifically teach wherein R is a phenyl substituent (claim 10).
The ‘139 publication teaches compounds used in detergents (abstract).  The reaction between N-hydroxy succinimide with benzoyl chloride is taught which forms a hydroxy succinimide derivative (page 2, lines 57-67) N-benzoxy-succinimide (page 9, Example 3).  The ‘139 patent teaches the use of the compounds in cosmetic treatment of hair and skin (page 3, lines 96-102). The ‘139 patent teaches R groups are chosen from benozyl or C1-4 alkanoyl groups to form the succinic compound (abstract).
It would have been prima facie obvious to one of ordinary skill in the art before filing date of the claimed invention to use a benzoyl group as taught by the ‘139 publication for the alkyl groups taught by the ‘543 publication because the ‘139 publication teaches the interchangeably of benzyl and alkyl groups in the formation of .
Claims 1, 3-4, 7-8, 13, 19, 22-23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2013-0114468 (previously applied).
	Citations to the ‘468 publication are directed to the machine translation which is provided, unless specifically noted from the original document.  
	Regarding claim 1, the limitation of a method of combatting colour loss from a dyed keratinous material, the method comprising contacting the material with a composition comprising a compound of formula I is met by the ‘468 publication teaching a cosmetic composition for hair to repair damaged hair and to strengthen hair, wherein the composition includes an N-hydroxysuccinimide compound (abstract).  The composition is taught to be in the form of a hair coloring agent [11].  The composition is taught to coat the hair [57].  The composition is taught to be the formula 3:

    PNG
    media_image2.png
    257
    381
    media_image2.png
    Greyscale
(Original document, page 3).
Wherein R3 is a linear or branched chain of the carbon number 1-22 [0024].  Thus reading on wherein R1 is hydrogen and R3 is CH3(CH2)n, wherein n can be 4-10.
	The ‘468 publication does not specifically teach combatting color loss from a dyed keratinous material, however the ‘468 publication teaches the active step of contacting the material with the claimed formula I compound, wherein the compound is taught to be in a dye composition, thus contacting a dyed material.  The method steps and claimed compound are taught, thus color loss would necessarily be combatted.
	Regarding claims 3-4, the limitation of wherein the material is human hair, wherein the material is growing human hair is met by the composition being applied to hair, wherein the hair is on a female ([68], [57]) thus teaching hair growing from a female head to which the claimed composition is applied.
	 Regarding claims 7 and 13, the limitation of a method of coloring hair, the method comprising contacting the hair with a coloring composition and containing the hair with a composition comprising a compound of formula I is met by the ‘468 publication teaching a cosmetic composition for hair to repair damaged hair and to strengthen hair, wherein the composition includes an N-hydroxysuccinimide compound (abstract).  The composition is taught to be in the form of a hair coloring agent [11].  The 

    PNG
    media_image2.png
    257
    381
    media_image2.png
    Greyscale
(Original document, page 3).
Wherein R3 is a linear or branched chain of the carbon number 1-22 [24].  Thus reading on wherein R1 I hydrogen and R3 is CH3(CH2)n, wherein n can 4-10.
	Regarding claim 8, the limitation of wherein the composition comprising the compound of formula (I) is selected from a group including hair coloring composition is met by the ‘468 publication teaching the composition is taught to be in the form of a hair coloring agent [11].  
	 Regarding claim 19, the limitation of wherein steps a and b are carried out simultaneously and the method involves contacting the hair with a coloring composition comprising a compound of formula I is met by the ‘468 publication teaching adding formula 3 to the hair color composition (abstract, [24], [11]).
Regarding claims 22-23 and 26, the limitation of wherein significant reduction of color loss after 1 to 3 washes such that the color is visibly more intense compared with hair treatment by an equivalent method excluding the composition of formula I, reduction of color loss of at least 10 % and reduces color loss by at least 20% is met by the ‘468 publication teaching the method steps and composition as discussed above in regards to claims 1 and 7, and thus would necessarily reduce the color loss as claimed.  
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select the specific combination of variables (the specifically claimed R variable), anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients (for example an unsubstituted linear 7 carbon chains wherein n is equal to 1) from within the prior art disclosure of the ‘468 publication, to arrive at the instantly claimed color loss combating composition “yielding no more than one would have expected from such an arrangement”.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2013-0114468 as applied to claims 1, 3-4, 7-8, 13, 19, 22-23 and 26 above, in further view of JP 11-199446 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 7-8, 13, 19, 22-23 and 26 are taught by the ‘468 publication.  
The 468 publication does not teach further comprising an amine salt of a carboxylic acid (claim 17).
The ‘446 patent teaches a hair cosmetic capable of imparting excellent pliability and lubricity to hair and improving the coherency of hair by inclusion specific amounts of beta-hydroxy monocarboxylic acid salt (abstract).  The hair cosmetic is taught to be a hair dye ([0001], [0004]).  The beta-hydroxy monocarboxylic acid invention is taught to be of formula I and the salt to be a triethanolamine salt [0010], reading on the amine salt of a carboxylic acid n claim 17.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the beta-hydroxy monocarboxylic acid salt including a triethanolamine salt as taught by the ‘446 publication in the hair dye composition taught by the ‘468 publication because the ‘446 publication teaches the beta-hydroxy monocarboxylic acid salt to be used in hair dyes to provide pliability and lubricity to hair.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘446 patent and the ‘468 publication are both directed to hair dye compositions.  One of ordinary skill in the .
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2013-0114468 as applied to claims 1, 3-4, 7-8, 13, 19, 22-23 and 26 above, in further view of US 2004/0234489 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 7-8, 13, 19, 22-23 and 26 are taught by the ‘468 publication.  
The ‘468 publication does not specifically teach the composition further comprises a polycarboxylic acid derived chelating agent (claim 16).
	The ‘489 publication teaches conditioning a keratinous material comprising applying a composition comprising at least one carboxylic acid of formula I or II to the keratinous material (abstract).  Cosmetics are taught to contain a complexing agent intended to complex the metal cations that may be present in trace aments and may be present on the hair [0003].  The particular complexing agents used are taught to provide soft feel and facilitate disentangling and may be conditioning of keratin materials [0007].  N,N-dicarboxylic glutamic acid is taught to be used ([0036], elected chelating agent).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the complexing agent taught by the ‘489 publication in the composition taught by the ‘468 publication because the ‘489 patent teaches the use of chelating agents is conditioning for hair and can facilitate disentangling and provide a soft feel.  One of ordinary skill in the art would be motivated to include the complexing agent taught by the ‘489 patent in the composition taught by the ‘468 publication because the ‘468 publication teaches the composition may contain .  
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2013-0114468 as applied to claims 1, 3-4, 7-8, 13, 19, 22-23 and 26 above, in further view of US 2015/0037270.
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 7-8, 13, 19, 22-23 and 26 are taught by the ‘468 publication.  
The ‘468 publication does not specifically teach a crosslinking agent comprising two or more maleic acid derived reactive moieties and a linker having two or more amino groups (claim 18).
	The ‘270 publication discloses compositions and method for repairing bonds in hair or on skin that contain one or more compounds that covalently crosslink at least two thiol groups in the hair or on the skin (whole document, e.g. abstract).  The compositions provide a long lasting moisturized feel and smooth feel to the hair or skin without feeling greasy (abstract).  The crosslinking agent can have formula as in claim 16 with reactive moieties A,B, C and D that can be made a maleate (deprotonated form of maleic acid) group (claim 4).  The linker itself can be independently substituted with one of groups such as amine groups (claim 9, -NR1R2) and the linker itself can also be an amine [0062].
	It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cross linker as disclosed by the ‘270 publication into the composition applied to the hair taught by the ‘468 .
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2013-0114468 as applied to claims 1, 3-4, 7-8, 13, 19, 22-23 and 26  above, in further view of US 7678156.
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 7-8, 13, 19, 22-23 and 26 are taught by the ‘468 publication.  
The ‘468 publication does not specifically teach further comprises an aldehyde which is an alpha-substituted aldehyde and/or a hydroxyaldehyde (claim 15).
The ‘156 patent teaches a method of treating keratinic fibers comprising contacting the fiber with a composition comprising hydroxyl substituted aldehyde such as 4-hydroxy-3-methoxy benzaldehyde (abstract, examples).  The reference teaches that treating hair with the disclosed composition provide coloration with good fastness properties.  The aldehydes are taught to provide excellent brilliance and color depth and lead to diverse color nuances.  Colorations are improved washing and light fastness properties (column 2, lines 60-70).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the aldehydes taught by the ‘156 patent in the hair dye composition taught by the ‘468 publication because the ‘468 . 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2013-0114468 as applied to claims 1, 3-4, 7-8, 13, 19, 22-23 and 26 above, and further in view of FR 2013139 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 7-8, 13, 19, 22-23 and 26 are taught by the ‘468 publication.  
The ‘468 publication does not specifically teach wherein R is a phenyl substituent (claim 10).
The ‘139 publication teaches compounds used in detergents (abstract).  The reaction between N-hydroxy succinimide with benzoyl chloride is taught which forms a hydroxy succinimide derivative (page 2, lines 57-67) N-benzoxy - succinimide (page 9, Example 3).  The ‘139 patent teaches the use of the compounds in cosmetic treatment of hair and skin (page 3, lines 96-102). The ‘139 patent teaches R groups are chosen from benozyl or C1-4 alkanoyl groups to form the succinic compound (abstract).
It would have been prima facie obvious to one of ordinary skill in the art before filing date of the claimed invention to use a benzoyl group as taught by the ‘139 publication for the alkyl groups taught by the ‘468 publication because the ‘139 publication teaches the interchangeably of benzyl and alkyl groups in the formation of hydroxysuccinimidyl compounds.  One of ordinary skill in the art before the filing date of 

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	103 over the ‘543 publication:
	Applicant argues many different possible definitions of R1 are given in the ’543 publication for this chemical structure.  The genus of the N-succinimidyl ester-based compounds disclosed by this reference are very large. Applicant argues the ‘543 publication teaches a very large number of compounds and would have no reason to conceive and make a method of combatting color loss from dyed material using a composition containing precisely the compound of formula I.  Applicant argues the key obviousness inquiry is “whether it would have been obvious to one of ordinary skill in the relevant art to make the claimed invention as a whole, i.e. to select the claimed species or subgenus from the disclosed prior art genus.  Applicant further argues it is not the mere number of compounds in this limited class which is significant.  The genus encompassed by the ‘543 publication is large easily encompassing hundreds or 
	In response, the ‘543 publication teaches a structure overlapping with the instant claim wherein R1 is taught to be linear hydrocarbon radical containing 1-30 carbon atoms, more specifically 6 to 30 carbon atoms and R2 is taught to be hydrogen (page 2, first paragraph, page 2 last paragraph).  The process for protecting the color of artificially dyed keratin fibers from washing consists of applying to said fibers one or more succinimidyl esters of formula (I) (page 13, 4th paragraph).  Thus the method of use and the structure are taught by the ‘543 publication.  A number of different structures are taught by the ‘543 publication however the claimed stricture is immediately envisioned from the teachings and therefore renders the instant claim obvious.
	Applicants submit the data set forth in the present specification is objective evidence that effectively rebuts this presumption of obviousness.  Table 1 (Example 1) in the instant specification provides results that show the compounds used in the instantly claimed method are superior in the claimed method when compared to other N-succinimidyl ester compounds that are both encompassed by formula 1 of the ‘543 publication and which fall outside the scope of the present claims.  The ‘543 publication lists a preferred compound 1 (N-hydroxysuccinimidyl acetoacetate) and is the sole example wherein n=1.  This same compound was used in Example 1 of the present specification (compound 13).
 
	Applicant argues as is evident by the showing of the data, the present claimed method each of compounds 1-7 effectively combat color loss while each of the comparative compounds failed to do so or actually appear to promote color loss relative to the control.  Hence the data presented in the specification demonstrates surprisingly superiority of the claimed method.
In response, Example 1 demonstrates wool swatches which were dyed with an oxidative dye followed by immersing the dyes swatches in an aqueous solution with the test compounds of formula (I).  Instant claim 7 is directed to contacting the hair with coloring composition and contacting the hair with a composition comprising formula I, wherein the application of the dye and formula I were elected as being applied simultaneously (elected 03/27/2020 and present in instant claim 19).  The test results are not commensurate in scope with the instant claims because the results presented in the instant specification are directed to a dyed material to which the compound of formula I is subsequently applied, wherein the instant claims the process is carried out simultaneously. It is additionally pointed out that the results demonstrate a far superior score for wherein n is 6 and R1 is H and test results for examples 8 through 14 no 
Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). The ‘543 publication teaches a structure overlapping with the instant claim wherein R1 is taught to be linear hydrocarbon radical containing 1-30 carbon atoms, more specifically 6 to 30 carbon atoms and R2 is taught to be hydrogen (page 2, first paragraph, page 2 last paragraph).  The process for protecting the color of artificially dyed keratin fibers from washing consists of applying to said fibers one or more succinimidyl esters of formula (I) (page 13, 4th paragraph).  Thus the method of use and the structure are taught by the ‘543 publication.  Furthermore, a known or obvious invention does not become patentable simply because it has been described as somewhat inferior to some alternative for the same use. In re Gurley, 27 F.3d 551, 554 (Fed. Cir. 1994).
Applicant argues as discussed with Examiner Beckhardt during the November 16, 2021 interview Example 2 is directed to different set of compositions then Example 1 to be commensurate in scope with the instant claims, establishing wherein n= 4-10.
th paragraph).  Thus the method of use and the structure are taught by the ‘543 publication.
Applicant argues the results are in no way foreshadowed by the teachings of the ‘543 publication and the SCBT reference.  Applicant argues the ‘543 publication does teach N-succinimidyl ester compounds, the six preferred compounds disclosed by the French reference all fall outside the compound of formula I set forth in the current claims.  Nothing in either reference suggests in any way that these formula I compound would be superior at preventing color loss from dyed keratinous material when compared for example to N-hydroxy succinmidyl acetoacetate.
In response, the ‘543 publication teaches a structure overlapping with the instant claim wherein R1 is taught to be linear hydrocarbon radical containing 1-30 carbon atoms, more specifically 6 to 30 carbon atoms and R2 is taught to be hydrogen (page 2, first paragraph, page 2 last paragraph).  The process for protecting the color of artificially dyed keratin fibers from washing consists of applying to said fibers one or more succinimidyl esters of formula (I) (page 13, 4th paragraph).  Thus the method of 
Applicant argues the patentability of a compound does not depend on the similarly of the formula to that of another compound but of the similarly of the former compound to the latter, rather assumed similarity based on a comparison of formulae must give way to evidence that assumption is incorrect.
In response, the ‘543 publication teaches a structure overlapping with the instant claim wherein R1 is taught to be linear hydrocarbon radical containing 1-30 carbon atoms, more specifically 6 to 30 carbon atoms and R2 is taught to be hydrogen (page 2, first paragraph, page 2 last paragraph), thus teaching the claimed formula.  The process for protecting the color of artificially dyed keratin fibers from washing consists of applying to said fibers one or more succinimidyl esters of formula (I) (page 13, 4th paragraph).  Thus the method of use and the structure are taught by the ‘543 publication.
Applicant argues each dependent rejection includes claims dependent from claim 1 and do not cure the deficiencies of the ‘543 publication.
In response, Applicant’s arguments regarding the ‘543 publication are addressed above.
103 over KR 2013-0114468:
Applicant has presented no arguments regarding the ‘468 publication nor rejections dependent thereon, thus they are maintained for reasons of record.
	Double Patenting:

	In response, the Double Patenting rejections have been withdrawn based on the filing of a terminal disclaimer.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613